Case 3:03-cr-30013-DEW-KLH Document 442 Filed 06/23/20 Page 1 of 3 PageID #: 1590



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                     MONROE DIVISION



  UNITED STATES OF AMERICA                             CRIMINAL ACTION NO. 03-30013-01

  VERSUS                                               JUDGE DONALD E. WALTER

  KENNETH EARL WINES                                   MAGISTRATE JUDGE HAYES



                                       MEMORANDUM ORDER

         Before the Court is a motion for compassionate release filed pro se by the defendant,

  Kenneth Earl Wines (“Wines”). See Record Document 437. The Federal Public Defender’s Office

  notified the Court that its office would not be enrolling on behalf of Wines. The Government

  opposes Wines’s motion. Based on the following, the motion for release is DENIED as premature.

         The compassionate release statute, as amended by the First Step Act on December 21,

  2018, provides, in pertinent part:

         (c) Modification of an imposed term of imprisonment.--The court may not modify
         a term of imprisonment once it has been imposed except that –

           (1) in any case –

             (A) the court, upon motion of Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that –

               (i) extraordinary and compelling reasons warrant such a reduction. . . .
Case 3:03-cr-30013-DEW-KLH Document 442 Filed 06/23/20 Page 2 of 3 PageID #: 1591



  18 U.S.C. § 3582(c)(1)(A). The administrative exhaustion provision of the First Step Act is set

  out in mandatory terms and sets forth no exceptions to the statutory exhaustion requirement. Here,

  Wines does not indicate if he has sought relief from the Bureau of Prisons prior to the filing of the

  instant motion. Furthermore, the Government states in its opposition that it contacted the Bureau

  of Prisons and was informed that “there is currently no record of Defendant petitioning Fort Worth

  FCM to be compassionately released via administrative remedies.” Record Document 441 at 2.

         Applying this statute, this Court finds that Wines’s motion is premature at this time. “The

  COVID-19 situation as it exists in the prison system does not, without more, establish that it is

  appropriate for the Court to accede to [the] request to jump over the procedure provided in the law

  on compassionate release. There is nothing extraordinary or compelling that convinces the court

  to ignore the requirement that [Wines] first make his request to the Warden of the facility.” United

  States v. Nathan Burl Cain, No. 1:17-CR-0204-01, at *4 (W.D. La. Apr. 8, 2020). As was well-

  stated by the Third Circuit:

         We do not mean to minimize the risks that COVID-19 poses in the federal prison
         system, particularly for inmates like [Wines]. But the mere existence of COVID-
         19 in society and the possibility that it may spread to a particular prison alone
         cannot independently justify compassionate release, especially considering BOP's
         statutory role, and its extensive and professional efforts to curtail the virus’s spread.
         See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020,
         3:09 PM), https://www.bop.gov/resources/news/20200313_covid19.jsp. Given
         [the Bureau of Prisons]’s shared desire for a safe and healthy prison environment,
         we conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion requirement
         takes on added—and critical—importance.

  United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The proper course to follow is to allow

  the BOP’s established process a chance to work.




                                                    2
Case 3:03-cr-30013-DEW-KLH Document 442 Filed 06/23/20 Page 3 of 3 PageID #: 1592



         Accordingly, Wines’s motion for compassionate release is DENIED as premature. Wines

  may re-urge such motion if he exhausts his administrative remedies as required by Section

  3582(c)(1)(A).

           THUS DONE AND SIGNED at Shreveport, Louisiana, this 23rd day of June, 2020.




                                              3
